Title: From Thomas Jefferson to Craven Peyton, 13 February 1821
From: Jefferson, Thomas
To: Peyton, Craven


Dear Sir
Monticello
Feb. 13— 21.
I am at this moment engaged in making arrangements which may supply the deficit of crops and prices; but it will be two or three weeks before their result will be known— The moment it is, you shall be informed what can be done either from myself, or by Jefferson to whom I am turning over all any concerns—I informed my sister Marks that I would send for her any day she would name, and I still await her notice.Accept my friendly salutationsTh: Jefferson